DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rabel et al. (US 2014/0328507 A1).
Regarding claim 1, Rabel teaches an RFID tag comprising: a circuit board having an antenna conductor [0036]; an RFID IC mounted on the circuit board (150); and a functional module connected to the circuit board through a lead wire (102, Fig. 5), wherein an electrical length of a connection wiring that electrically connects the functional module to an element on the circuit board is within ±10% of an integral multiple of a half wavelength of a radio signal that the RFID IC transmits or receives [0030].
Regarding claim 2, Rabel teaches, wherein the functional module and a connector for the lead wire on the circuit board align in a longer direction of the antenna conductor (Fig. 5), wherein the functional module is connected to the circuit board through, as the lead wire, lead wires (Fig. 5, two wires connected by 510), and wherein a bound part where the lead wires are bound is disposed on an opposite side of a center of the functional module from the connector (Fig. 5).
Regarding claim 3, Rabel teaches wherein, in the longer direction of the antenna conductor, the bound part is disposed on an opposite side of an end of the antenna conductor from a center of the antenna conductor (Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876